Case 5:20-cr-00541-JKP Document 10 Filed 11/13/20 Page 1 of 1

FILED

UNITED STATES DISTRICT COURT 5 NOV 12 2029
WESTERN DISTRICT OF TEXAS wes neu ne ISTRICT CouRT
SAN ANTONIO DIVISION BY, CT OF TEXxas
DEPUF LERK
UNITED STATES OF AMERICA §
§
VS. § NO: SA:20-M -01337(1)
§
(1) CAMERON EMERSON CASEY §
RANKIN
ORDER

In accordance with Federal Rule of Criminal Procedure 5(f), as amended by the Due
Process Protections Act, Pub. L. No. 116-182, 134 Stat. 894 (Oct. 21, 2020), the Government is
hereby notified of, and ordered to comply with, the prosecutor’s disclosure obligations under
Brady v. Maryland, 373 U.S. 83 (1963), and its progeny. The Government is further notified of
the possible consequences of violating this Order or those disclosure obligations, which may
include, but are not necessarily limited to, the delay of trial or other proceedings, the exclusion of
evidence, the giving of adverse jury instructions, the grant of new trial, the dismissal of an action,
or a finding of contempt.

It is so ORDERED.

SIGNED this 12th day of November, 2020.

 

UNITED STATES MAGISTRATE JUDGE
